The plaintiffs in error, hereinafter called defendants, were convicted in the county court of McClain county on a charge of selling intoxicating liquor, and their punishment fixed at a fine of $50 each, each to be confined in the county jail for a period of 30 days.
This court, in an opinion filed on the 22d day of June, 1929,43 Okla. Crim. 317, 278 P. 665, dismissed the appeal *Page 122 
for the reason that the same had not been filed within the 60 days prescribed by statute. The defendants filed a petition for rehearing upon the ground that the trial court had granted an extension of time in which to file the appeal and that the appeal had been filed within the time fixed by the trial court.
It appearing to the court from a re-examination of the record that the appeal was filed in time, the order dismissing the appeal is vacated and set aside, and the appeal reinstated. The evidence being sufficient to support the verdict of the jury and no fundamental errors of law appearing upon the record, the cause is affirmed. The mandate having heretofore issued and the defendants having been taken into custody and having served a part of their sentence in the county jail, it is ordered that no new mandate issue, but that judgment be executed on the original mandate issued on the 31st day of July, 1929.
EDWARDS, P.J., concurs.
DAVENPORT, J., absent.